          Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

THOMAS P. WILLIAMS, SR.,            :
          Plaintiff,                :
                                    :
            v.                       :                      No. 5:21-cv-00058
                                    :
STATE FARM,                         :
            Defendant.              :
____________________________________

                                        OPINION
                      Partial Motion to Dismiss, ECF No. 21 – Granted

Joseph F. Leeson, Jr.                                                         September 9, 2021
United States District Judge


I.     INTRODUCTION
       This matter concerns an action filed by Plaintiff Thomas P. Williams, Sr. against State

Farm, involving claims of breach of contract and bad faith. On June 29, 2021, this Court granted

State Farm’s motion to dismiss Williams’ bad faith claim. On July 28, 2021, Williams filed an

Amended Complaint, in which he realleges a bad faith claim. State Farm again moves to dismiss

Williams’ bad faith claim. Williams failed to timely respond to the present motion. For

substantially the same reasons as those set forth in this Court’s Opinion dated June 29, 2021,

Williams’ bad faith claim is dismissed with prejudice.

II.    BACKGROUND 1

       On or about January 26, 2020, a property located in Easton, Pennsylvania suffered

damage as the result of a fire. See Am. Compl. ¶ 7, ECF No. 16. Subsequently, the property



1
       The Court takes these allegations from Williams’ Amended Complaint.


                                                1
                                             090821
          Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 2 of 8




owner filed a claim with its insurance provider, State Farm, who agreed to cover the damage to

the property. See id. ¶ 8. Thereafter, on or about January 27, 2020, Williams purchased an

Assignment of Proceeds (“Assignment”) of State Farm’s insurance policy from the property

owner. See id. ¶ 10. Williams immediately informed State Farm that he was now the beneficiary

of the proceeds from the insurance policy, see id. ¶ 11, and he provided State Farm with a copy

of the Assignment, see id. ¶ 12.

       Williams received estimates for the repairs and restoration of the property, which he

forwarded to State Farm on February 12, 2020. See id. ¶¶ 14-15. State Farm issued Williams

partial payment but still owes him $75,683.76. See id. ¶ 17. For several months, Williams made

repeated requests of State Farm to issue the owed proceeds but received no response. See id.

¶ 16. Williams asserts that State Farm is “intentionally” and “deliberately” ignoring his demands

for payment, see id. ¶ 69, and that it has “willfully” withheld payment while failing to give any

justification or reason for doing so, see id. ¶ 61. Williams claims that State Farm “has breached

its fiduciary duty of good faith and fair dealing,” and he brings a bad faith claim against State

Farm. See id. at ¶ 70.

       Williams commenced this action with the filing of his Complaint on November 22, 2020,

in the Lehigh County Court of Common Pleas. See Notice of Removal 1, ECF No. 1. State

Farm removed the action to the United States District Court for the Eastern District of

Pennsylvania on January 6, 2021. See id. at 2. Thereafter, this Court granted State Farm’s

motion to dismiss Williams’ bad faith claim. See Op. 6/29/21, ECF No. 13; Order 6/29/21, ECF

No. 14. Williams filed an Amended Complaint on July 28, 2021. See Am. Compl. State Farm

again moves to dismiss Williams’ bad faith claim. See Mot., ECF No. 21. Williams’ response




                                                 2
                                              090821
            Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 3 of 8




was due on or before September 7, 2021. 2 Williams failed to file a timely response to this

motion.

III.   LEGAL STANDARD

       A.      Motion to Dismiss – Review of Applicable Law

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court clarified the appropriate

pleading standard in civil cases and set forth the approach to be used when deciding motions to

dismiss brought under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim.

       After identifying a claim’s necessary elements, 3 district courts must “identify [ ]

pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. at 679; see id. at 678 (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007))); Thourot v. Monroe Career & Tech. Inst., No. CV 3:14-1779, 2016

WL 6082238, at *2 (M.D. Pa. Oct. 17, 2016) (explaining that “[a] formulaic recitation of the

elements of a cause of action” alone will not survive a motion to dismiss). Although “legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Ashcroft, 556 U.S. at 679.




2
        See E.D. PA. LOC. R. CIV. P. 7.1(c) (“[A]ny party opposing the motion shall serve a brief
in opposition together with such answer or other response that may be appropriate, within
fourteen (14) days after service of the motion and supporting brief.”).
3
        The Third Circuit has identified this approach as a three-step process, with identification
of a claim’s necessary elements being the first step. See Connelly v. Lane Constr. Corp., 809
F.3d 780, 787 n.4 (3d Cir. 2016) (“Although Ashcroft v. Iqbal described the process as a ‘two-
pronged approach,’ 556 U.S. 662, 679 (2009), the Supreme Court noted the elements of the
pertinent claim before proceeding with that approach, id. at 675-79. Thus, we have described the
process as a three-step approach.”) (citation omitted).

                                                 3
                                              090821
          Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 4 of 8




        Next, if a complaint contains “well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

This standard, commonly referred to as the “plausibility standard,” “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (citing Bell Atl. Corp., 550 U.S. at 556-57). It is only where the “[f]actual allegations . . .

raise a right to relief above the speculative level” that the plaintiff has stated a plausible claim. 4

Phillips v. County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (quoting Bell Atl. Corp., 550

U.S. at 555).

        Putting these steps together, the Court’s task in deciding a motion to dismiss for failure to

state a claim is to determine the following: whether, based upon the facts as alleged, which are

taken as true, and disregarding legal contentions and conclusory assertions, the complaint states a

claim for relief that is plausible on its face in light of the claim’s necessary elements. See

Ashcroft, 556 U.S. at 679; Ashford v. Francisco, No. 1:19-CV-1365, 2019 WL 4318818, at *2

(M.D. Pa. Sept. 12, 2019) (“To avoid dismissal under Rule 12(b)(6), a civil complaint must set

out ‘sufficient factual matter’ to show that its claims are facially plausible.”); see Connelly, 809

F.3d at 787.

        In adjudicating a Rule 12(b)(6) motion, the scope of what a court may consider is

necessarily constrained: a court may “consider only the complaint, exhibits attached to the




4
         As the Supreme Court has observed, “[d]etermining whether a complaint states a
plausible claim for relief . . . [is] a context-specific task that requires the reviewing court to draw
on its judicial experience and common sense.” Ashcroft, 556 U.S. at 679.


                                                   4
                                                090821
            Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 5 of 8




complaint, matters of public record, as well as undisputedly authentic documents if the

complainant’s claims are based upon these documents.” United States v. Gertsman, No. CV 15-

8215, 2016 WL 4154916, at *3 (D.N.J. Aug. 4, 2016) (quoting Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013)). A court adjudicating a Rule 12(b)(6)

motion may also take judicial notice of certain undisputed facts. See Devon Drive Lionville, LP

v. Parke Bancorp, Inc., No. CV 15-3435, 2017 WL 5668053, at *9 (E.D. Pa. Nov. 27, 2017).

       B.      Standing to Raise a Claim of Bad Faith– Review of Applicable Law

       Title 42 Pa. Cons. Stat. § 8371 provides that

       [i]n an action arising under an insurance policy, if the court finds that the insurer
       has acted in bad faith toward the insured, the court may take all of the following
       actions: (1) Award interest on the amount of the claim from the date the claim was
       made by the insured in an amount equal to the prime rate of interest plus 3%. (2)
       Award punitive damages against the insurer. (3) Assess court costs and attorney
       fees against the insurer.
42 Pa. Con. Stat. § 8371.
       Not all plaintiffs have standing to bring a bad faith claim. “Pennsylvania law makes clear

that the insurer’s duty to act in good faith belongs to those persons who qualify as ‘insureds’

under the policy.” Int’l Mgmt. Consultants, Inc. v. Cont’l Cas. Co., No. 14-CV-4924, 2016 WL

1535705, at *3 (E.D. Pa. Apr. 14, 2016) (citing Seasor v. Liberty Mut. Ins. Co., 941 F. Supp.

488, 490 (E.D. Pa. 1996)). Section 8371 “only permits a narrow class of plaintiffs to pursue the

bad faith claim against a narrow class of defendants.” Ash v. Cont’l Ins. Co., 932 A.2d 877, 882

(Pa. 2007).

       In Allstate Prop. & Cas. Ins. Co. v. Wolfe, the Pennsylvania Supreme Court addressed

“whether, under Pennsylvania law, an insured may assign the right to recover damages from his

insurance company deriving from the insurer’s bad faith toward the insured.” 105 A.3d 1181,

1182 (Pa. 2014). “The Pennsylvania Supreme Court concluded that ‘the entitlement to assert


                                                 5
                                              090821
          Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 6 of 8




damages under Section 8371 may be assigned by an insured to an injured plaintiff and judgment

creditor.’” Wolfe v. Allstate Prop. & Cas. Ins. Co., 790 F.3d 487, 491 (3d Cir. 2015); see also

Feingold v. Palmer & Barr, 831 Fed. App’x 608, 609 n.5 (3d Cir. 2020) (“Pennsylvania

Supreme Court . . . expressly limited assignments of bad faith claims to ‘an injured plaintiff and

judgment creditor.’” (quoting Wolfe, 105 A.3d at 1188)).

IV.    DISCUSSION

       As this Court fully set forth in its Opinion dated June 29, 2021, The Pennsylvania

Supreme Court has held that “the entitlement to assert damages under Section 8371 may be

assigned by an insured to an injured plaintiff and judgment creditor.” Wolfe, 790 F.3d at 491-92

(quoting Wolfe, 105 A.3d at 1188). This Court previously dismissed Williams’ bad faith claim

because he failed to allege that he was a judgment creditor and injured plaintiff. See Op. 6/29/21

at 11. This Court permitted Williams leave to amend “to the extent that he is capable of pleading

facts that resolve the deficiencies” that this Court identified. See id. at 12, n.7. Notwithstanding,

Williams fails to plead any new facts in his Amended Complaint to remedy the standing

deficiency.

       Beginning with Williams’ status as an injured plaintiff, Williams does not allege that he

was the owner of the property when the property was damaged by the fire. Williams instead

alleges that “Plaintiff’s standing as the injured and proper party is conferred upon Plaintiff

directly through the assignment of rights . . . .” See Am. Compl. ¶ 47. Notwithstanding, this

allegation ignores the clear import of Wolfe. Wolfe determined that the assignment of proceeds,

in and of itself, was insufficient to confer standing to bring a bad faith claim. See Wolfe, 105

A.3d at 1188. Accordingly, Williams’ argument that the assignment itself confers standing upon

him is unavailing.


                                                 6
                                              090821
            Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 7 of 8




         In an effort to point to an injury, Williams alleges that he, a plaintiff, was injured through

State Farm’s “bad faith failure to honor” the policy. See Am. Compl. ¶ 50. However, this too is

a misconstruction of Wolfe. Wolfe was an injured plaintiff because he sustained injury as part of

the claim that undergirded his contractual dispute with defendant Allstate. See Wolfe, 105 A.3d

at 1182. Wolfe’s injury was not confined to Allstate’s refusal to timely pay his claim, but

instead, Wolfe suffered injury in the car accident that gave rise to the insurance claim. See id.

Here, Williams does not allege that he suffered injury as a result of the fire that underlies this

contractual action. Rather, Williams solely asserts that he was injured by State Farm’s failure to

honor the terms of the policy. Such injury is not the sort contemplated by Wolfe. 5 Accordingly,

Williams does not allege that he is an injured plaintiff with respect to the underlying insurance

claim.

         Moreover, assuming arguendo that Williams sufficiently alleges that he is an injured

plaintiff, Williams fails to plausibly allege that he is a creditor to any judgment related to the fire.

Williams again attempts to allege that the assignment itself satisfies the requirements of Wolfe.

See Am. Compl. ¶ 48 (“As the assignee of the proceeds of the insurance claim and payment,

[Williams] is a creditor to the proceeds of the insurance policy that Defendant admits covers the

loss due to the fire as set forth above.”). However, this effort is unavailing, as the Court in Wolfe

did not treat Wolfe’s assignment as sufficient to render him a “judgment creditor.” See Wolfe,

105 A.3d at 1182 (indicating Wolfe held a judgment against defendant insurer for a total of

$60,000). Williams fails to allege any judicial judgment related to the fire to which he is a

creditor.


5
       To be sure, under Williams’ reading of the “injured plaintiff” requirement, any assignee
who disputes the insurer’s handling of his claim would be considered “injured.” This reading
would effectively render the injured plaintiff requirement superfluous.
                                                   7
                                                090821
             Case 5:21-cv-00058-JFL Document 28 Filed 09/09/21 Page 8 of 8




       Since Williams does not allege that he is both an injured plaintiff and judgment creditor,

he lacks standing to bring a bad faith claim against State Farm. Accordingly, State Farm’s

motion to dismiss is granted, and Williams’ bad faith claim is dismissed with prejudice. 6

V.     CONCLUSION

       Williams lacks the standing required to bring a bad faith claim against State Farm as he

fails to plausibly allege that he is an injured plaintiff and judgment creditor. Accordingly, State

Farm’s partial motion to dismiss is granted, and Williams’ bad faith claim is dismissed with

prejudice.

       A separate Order follows.

                                                              BY THE COURT:



                                                              /s/ Joseph F. Leeson, Jr._______
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge




6
        The dismissal is one with prejudice because to permit another amendment would be to
work an inequity against State Farm. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)
(holding that “even when a plaintiff does not seek leave to amend, if a complaint is vulnerable to
12(b)(6) dismissal, a District Court must permit a curative amendment, unless an amendment
would be inequitable or futile”). Williams was provided an opportunity to cure the defects in his
bad faith claim. In dismissing his bad faith claim on June 29, 2021, this Court pointed to specific
factual deficiencies and provided Williams with the standing requirements set forth by the
Pennsylvania Supreme Court. Despite notice of the requirements, Williams’ new allegations do
not cure the preexisting factual defects related to his standing. See Krantz v. Prudential Invs.
Fund Mgmt. LLC, 305 F.3d 140, 144-45 (3d Cir. 2002) (“A District Court has discretion to deny
a plaintiff leave to amend where the plaintiff was put on notice as to the deficiencies in his
complaint, but chose not to resolve them.”). For the reasons discussed above, and in light of the
first opportunity to amend, it would be inequitable to allow Williams further leave to amend his
bad faith claim.

                                                 8
                                              090821
